Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACT6ON
Responsive to communication entered 10/08/2021.
Priority
This application, filed 07/01/2019, Pub. No. US 2020/0209232 A1, published 07/02/2020, claims foreign priority to CN 201811600900.4, filed 12/26/2018.
Status of Claims
Claims 1-12 are currently pending.  Claims 1-12 have been subject to election/restriction mailed 02/23/2021.  Claim 12 has been amended, as set forth in Applicant’s amendment filed 04/19/2021.  Claims 5-11 have been withdrawn from consideration.  Claims 1-4 and 12 have been amended, as set forth in Applicant’s amendment filed 10/08/2021.  Claim 12 is amended, and Claims 5-11 are cancelled, as set forth in Examiner’s amendment below.  Claims 1-4 and 12 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/08/2021, is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn Objections/Rejections
The rejections of the claims set forth in the Office Action mailed 05/11/2021 are withdrawn in view of Applicant’s amendment of the claims, argument, the properly documented deposit of a biological material and Declaration of the named inventor Xiuli 
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Wangxue Deng on 11/24/2021.
(a)	Claim 12 is amended to read as follows:
12.	A method for detecting paclitaxel drugs by the time-resolved fluorescent immunochromatographic test kit of claim 1, the method comprising the steps of:
(1) pre-treating a sample with the sample diluent to obtain a sample to be tested;
(2) detecting the sample to be tested by using the test paper to obtain a detected test paper; and
(3) analyzing the detected test paper by a fluorescence detection analyzer to obtain a test result.

(b)	Claims 5-11 are cancelled.

Conclusion
Claims 1-4 and 12 are allowed and renumbered as Claims 1-5.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641